Case 1:21-mj-00014-GMH Document 10 Filed 01/27/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
District of Columbia [=]
__. _. _United States of America, )
Plaintiff )
Vv. ) Case No. 1:21-mj-00014
__Anthime Joseph Gionet )
Defendant )

APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Anthime Joseph Gionet _

Date: 01/27/2021 :
Attorney's signgéaFe

____Zachary John Thornley - AZ Bar No: 032363 ___

Printed name and bar number
3636 N Central Ave
STE 1000
Phoenix, AZ. 85012

Address

Thornley_Courts@mayestelles.com
E-mail address

_____ (602) 714-7900

Telephone number

(602) 357-3037
FAX number
